Citation Nr: 1108356	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  03-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable disability evaluation for left (minor) hand palmar surface laceration residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a compensable disability evaluation for left (minor) hand palmar surface laceration residuals.   A timely appeal was noted with respect to that decision.

In November 2006 and January 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the most recently requested development, the case is back before the Board for further appellate action.

A review of the record reflects that the Veteran perfected an appeal for service connection for post-traumatic stress disorder (PTSD) in November 2002.   Service connection for PTSD was granted by rating decision dated October 2010, which represents the grant of the benefit sought, and there is no indication that the Veteran filed a notice of disagreement with any aspect of this decision, including the 50 percent initial rating.  


FINDING OF FACT

The Veteran's left (minor) hand palmar surface laceration residuals are manifested by two visible scars of 7 centimeters (cm) and 1 cm.  The evidence supports a finding that they are tender and painful but is against a finding that they are manifested by limited range of motion of the thumb and/or fingers, degenerative changes, muscle impairment, or nerve impairment.




CONCLUSION OF LAW

The criteria for a 10 percent, but not higher, disability rating for left (minor) hand palmar surface laceration residuals have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.118 (and DCs 7800 to 7805) (2002) and (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for an increased rating; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

In this case, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied by the January 2007 letter that fully addressed all four notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a supplemental statement of the case issued in March 2004 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of Appeals for Veterans Claims (Court) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence that demonstrates a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the January 2007 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the Veteran working or in seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

While this claim was on appeal, the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were revised effective August 30, 2002 and again October 23, 2008. Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  

However, as set forth in the Federal Register, the most recently revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria after October 23, 2008, are not for application in this case.

Prior to August 30, 2002, scars that are superficial, poorly nourished, with repeated ulceration warranted a 10 percent rating under DC 7803.  Scars that are superficial, tender, and painful on objective demonstration also warranted a 10 percent rating under DC 7804.  Other scars are rated by the limitation of function of the part that is affected under DC 7805.

Since August 30, 2002, Diagnostic Code 7802 provides that a 10 percent rating be assigned to scars that are other than the head, face, or neck, that are superficial and that do not cause limitation of motion, and are of an area of 144 square inches or greater.  38 C.F.R. § 4.118.  Ratings of 10 percent are also warranted under DCs 7803 and 7804 for superficial scars that are unstable or painful on examination.  Id.  A "superficial" scar is one not associated with underlying soft tissue damage, and an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7803, Notes 1 & 2, DC 7804, Note 1.

Analysis

The Veteran is service connected at 0 percent under DC 7805 for scars of the left hand palmar surface.  On his November 2000 claim, the Veteran reported that his symptoms included diffuse pain in the hand, limited abilities to carry items, an inability to close the hand, an inability to straighten the index finger, and a tingling feeling in the hand.  VA physical therapy notes dated from July 2001 to March 2002 show a full range of motion of the thumb and all of the digits of the Veteran's left hand; however, there was decreased grip and pinch strength which were improved by therapy.  

An April 2002 rehab consult noted no significant abnormalities of the hand, full range of motion of the thumb and fingers, and decreased grip and pinch strength.  The note states that a private X-ray diagnosed arthritis in the hands, but a March 2002 VA clinical note indicates that the January 2002 private X-ray showed a normal left hand.  Degenerative changes were found in the right hand only, which is not the subject of this appeal.  

A July 2002 pain consultation noted the Veteran's complaints of continuous pain in the hand since his service-related injury, which was aggravated by movement and lifting.  On examination, however, full muscle strength was noted.  Neuropathic pain "secondary to crush injury" was diagnosed; however, since July 2002, the Veteran's neuropathy has been service connected as a complication of his diabetes mellitus.

A November 2003 Agent Orange registry examination found no sequelae relating to the Veteran's palmar laceration or a purported crush injury to the hand.  An April 2004 X-ray showed no evidence of degenerative joint disease or rheumatoid arthritis in the left hand.  

On VA examination in May 2004, there was no evidence of an old fracture.  The Veteran reported constant pain and tenderness over his scars.  A 5.5 centimeter (cm) scar and a 1 cm scar were observed on the palmar aspect of the left hand.  There was no keloid formation, atrophy, or adherence to underlying structures.  Although the Veteran reported that the scars were tender, the examiner noted that there was no tenderness to palpation of the scars when the Veteran was distracted.  There was some tenderness of the palmar aspect of the hand and dorsal aspect of the left middle finger.  The Veteran could extend the thumb and digits to 10 degrees of extension.  Flexion was intact.  There was some pain and fatigability on repetitive motion.  The examiner found that any limitation of motion of the fingers was caused by soft tissue injury, not the Veteran's scars.  

On VA peripheral nerve examination in March 2005, the Veteran did not admit any weakness, fatigue, or functional loss of the hands.  There was some sensory deficit which was attributed to diabetic peripheral neuropathy.  The Veteran had a good grip and full range of motion of all of the fingers.  

On VA general medical examination in November 2005, the Veteran reported no pain directly over the scar "or any further problems with the scar."  Slight tenderness to palpation was noted over the scar on the Veteran's thenar eminence.  There is no further evidence relating to the Veteran's left hand contained within the record.

DC 7805 directs that scars be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, DC 7805.  Full range of motion was noted during physical therapy in September 2001 and April 2002.  Although there was some slight limitation of extension of the thumb and fingers noted on VA examination in May 2004, it was not related to the Veteran's laceration injury, and the Veteran had full range of motion on examination in March 2005.  The Board thus finds that a preponderance of the medical evidence of record shows that there is no limitation of motion of the Veteran's thumb and fingers that has been related by competent medical evidence to this service-connected disability.  

The Board further finds, however, that another potentially applicable diagnostic code affords the Veteran a higher evaluation for his service-connected left hand palmar surface laceration residuals.  More specifically, while there is no evidence that the Veteran's scars are other than superficial, poorly nourished, greater than 144 square inches, unstable or with repeated ulceration, on VA examination in May 2004, the Veteran reported that the scars were painful.  In addition, there was some tenderness to palpation noted on VA examination in March 2005.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted for painful and tender scarring under former Diagnostic Code 7804.  

On the other hand, there is no evidence of degenerative changes in the Veteran's left hand; thus, the diagnostic codes pertinent to arthritis are not for application here.  The Veteran has reported some sensory deficit in the left hand; however, the competent medical evidence of record establishes that the Veteran's sensory deficit is due to peripheral neuropathy, for which he has received service connection as a complication of his service connected diabetes mellitus.  

The Veteran has also reported diffuse, unspecified left hand pain, which the May 2004 examiner attributed to soft tissue injury.  There is, however, no evidence in the record that the Veteran received a soft tissue injury to the left hand during service.  Although he reports that he had a "crush injury" of the left hand during service, review of his service treatment records shows only that he was treated for a laceration of the palm.  There is no evidence that the Veteran received a crush injury to the left hand, and no medical evidence of fracture or soft tissue injury during service or on post-service X-rays.  The Board thus finds that the Veteran's unspecified left hand pain is not a residual of his service-connected left palmar surface laceration.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that where an evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Although the Veteran reported on his November 2000 claim that he was unable to carry items, close his hand, or straighten out one of his index fingers, subsequent medical evidence shows that the Veteran's grip is adequate and that he has full range of motion of his fingers.  On VA examination in May 2004, the examiner noted increased pain and fatigability on repetitive motion; however, the examiner also noted that any limitation of motion was not due to the Veteran's scars.  Range of motion and grip were normal on VA examination in March 2005.  Based on this evidence, the Board finds that the newly assigned 10 percent rating for the service-connected left hand palmar surface laceration residuals adequately portrays the functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of the thumb and fingers.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5215.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of Appeals for Veterans Claims (Court) held that where a lengthy adjudication of an increased rating claim may have resulted in an increase in severity of the service-connected disorder during the pendency of the claim, staged ratings should be considered.  Although the present claim has been pending for over 10 years, the record contains no evidence warranting more than a 10 percent rating for the Veteran's left hand palmar surface laceration residuals since the filing of his claim in November 2000.  The weight of the evidence demonstrates that the manifestations of the Veteran's service-connected left hand palmar surface laceration residuals have not warranted more than a 10 percent rating during this time period.



Extraschedular Consideration
 
The Board must address referral to the Chief Benefits Director or the Director, Compensation and Pension Service, under 38 C.F.R.§ 3.321 (b)(1) only if there are circumstances that are presented which the Director might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.      § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash, supra.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran is unemployed, and asserts that his service-connected left palmar laceration residuals play a critical role in his inability to maintain employment.  However, the Veteran's lay assertions as to the effect of his service-connected scars on the Veteran's unemployability are at odds with the evidence of record.  In this case, the Veteran was granted disability from the Social Security Administration in 1997 on the basis of chronic liver disease and a back disorder.  The disability determination makes no mention of the Veteran's left hand scars or their potential effect on his employability.  Moreover, the VA examinations of record show little to no limitation of motion of any of the joints of the left thumb and fingers, and his lay statements concerning the level of severity of his pain are at odds with the medical evidence, which shows only very mild symptomatology.  The Board also observes that the evidence does not establish that the Veteran has experienced hospitalizations or other severe or unusual impairment due to service-connected disabilities. 

In short, the rating criteria for these disabilities contemplate not only the Veteran's symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service- connected left palmar laceration residuals.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for this disability is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no provision upon which to assign an evaluation higher than 10 percent for service-connected left hand palmar surface laceration residuals.  Thus, the preponderance of the evidence is against a rating in excess of 10 percent for this service-connected disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to a 10 percent, but not greater, disability evaluation for left (minor) hand palmar surface laceration residuals, is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


